" _,.,,.'
'A6-'245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl   \   <3
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                              (For Offenses Cmnmitted On or After November I, 1987)
                                 v.

                    Luis Fernando Flores-Aviles                               CaseNumber: 3:19-mj-21446

                                                                              Lupe C Rodriguez
                                                                              Defendant's Attorney


REGISTRATION NO. 84335298

THE DEFENDANT:
 C8:I pleaded guilty to count( s) 1 of Complaint
                                            ----"--------------------------
  0 was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                    Nature of Offense                                                           Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

  D The defendant has been found not guilty on count(s)
                                                                           -----~------------~

  D Count( s)                                                                     dismissed on the motion of the United States.
                    -----------------~



                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                b     TIME SERVED                          D _ _ _ _ _ _ _ _ _ days

   [gJ  Assessment: $10 WAIVED C8:I Fine: WAIVED
  C8:I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  th defendant's possession at the time of arrest upon their deportation o~rei,noval..     (! stanedo..
        ~ourt recomm1mds defendant be deported/removed with relative,Cn :Si" I'-1\ Ffv 1ks- c:\   charged in case
       '1 IYI\ '2-\ L\ (p \   .

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, March 28, 2019
                                                                            Date of Imposition of Sentence
                                                                                      ·7
                                                     FralEO
                                                                                  /
                                                                              "

                                                                             ONO     LE CAROL    . OSTBY
                                                      MAR 2 S 2019          UNITED STATES MAGISTRATE JUDGE
                                           CLERK, U.S. DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
                                         BY                      DEPUTY
  Clerk's Office Cop                                                                                                      3:19-mj-21446
